          Case 2:20-cv-00450-SM-KWR Document 39 Filed 12/11/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    DR. OCHEOWELLE OKEKE,                                           CIVIL ACTION
         Plaintiff

    VERSUS                                                          NO. 20-450

    ADMINISTRATORS OF THE TULANE                                    SECTION: “E” (4)
    EDUCATIONAL FUND, ET AL.,
        Defendants




                                           ORDER
           Pursuant to the Scheduling Order, a settlement conference must be held not later

than two weeks prior to the pretrial conference. The pretrial conference is set for February

4, 2021 at 1:00 p.m.1 The record reflects that a settlement conference is not currently

scheduled.

           Accordingly;

           IT IS ORDERED that the parties will contact the Magistrate Judge by

December 18, 2020 for the purpose of scheduling a settlement conference, which must

be held no later than January 21, 2021.


           New Orleans, Louisiana, this 11th day of December, 2020.


                      ________ __________________________
                                 SUSIE MORGAN
                         UNITED STATES DISTRICT JUDGE




1   R. Doc. 17.
